DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The amendments to the claims in the Applicant’s Reply to Office Action, filed on 11/17/21, have been entered.  
According to the Amendment, claims 1-20 were pending.  Claims 2, 4, 5, 8, 9, have been canceled. Claims 1, 12, and 18 have been amended.  Claims 1, 3, 6, 7, and 10-20 remain pending.

Allowable Subject Matter
Claims 1, 3, 6, 7, and 10-20 are allowed.  The following is an examiner’s statement of reasons for allowance: independent claim 1 is on an automated storage and retrieval system and recites in part, “wherein at least one of the retrieval tool, the containers, and/or the shelf is configured to facilitate access by the retrieval tool to an individual container of the plurality of containers such that the first gripper finger and the second gripper finger can be inserted between the individual container and adjacent containers to displace the adjacent containers and can be closed to clamp and hold the individual container there between by frictional grasping against the opposed first and second side panels.”  These limitations, either alone or individually, when considering the claim as a whole were not found in the prior art.  Therefore, claim 1 is allowable as well as claims 3, 6, 7, 10 and 11 which depend therefrom.
Furthermore, independent claims 12 and 18 are allowable as each one recites features similar to the feature above in claim 1.  Claims 13-17 and 20 are allowable as they depend from claims 12 and 18 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655